Name: Commission Regulation (EC) No 322/2004 of 23 February 2004 amending Regulation (EC) No 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products
 Type: Regulation
 Subject Matter: trade;  tariff policy;  agricultural activity;  agricultural policy
 Date Published: nan

 26.2.2004 EN Official Journal of the European Union L 58/3 COMMISSION REGULATION (EC) No 322/2004 of 23 February 2004 amending Regulation (EC) No 1291/2000 laying down common detailed rules for the application of the system of import and export licences and advance-fixing certificates for agricultural products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), and in particular Articles 9(2), 12(4) and 13(11) thereof, and the corresponding articles of the other regulations on the common organisation of markets in agricultural products, Whereas: (1) Article 1 of Commission Regulation (EC) No 1291/2000 (2) establishes its scope by listing the regulations providing for certificates or licences to which it will apply. Council Regulation (EC) No 670/2003 of 8 April 2003 laying down specific measures concerning the market in ethyl alcohol of agricultural origin (3) provides for import and export licences for ethyl alcohol of agricultural origin. It should therefore be clarified that Regulation (EC) No 1291/2000 also applies to the licences introduced by Regulation (EC) No 670/2003. (2) The current version of Article 1 of Regulation (EC) No 1291/2000 contains references to regulations repealed and replaced by other ones. For the sake of clarity, Article 1 of Regulation (EC) No 1291/2000 should therefore be updated. (3) The de minimis amounts laid down in Article 15(3) and the fourth subparagraph of Article 35(2) of Regulation (EC) No 1291/2000 for lodging and confiscating the licence security have been set at EUR 60. In view of the administrative costs involved in lodging or confiscating a security, these amounts should be increased. (4) Article 45 of Regulation (EC) No 1291/2000 stipulates that where the re-importation of products under the returned-goods system is followed by the export of equivalent products falling within the same subheading of the combined nomenclature, the security on the licence or certificate used to export the products is released at the request of the parties concerned if certain conditions are met. One of these conditions is the requirement of the operator to export the equivalent products from a customs office in the Member State of re-importation and designated by that Member State. That creates additional costs for operators where the equivalent products to be exported are in a Member State other than the Member State of re-importation. This requirement should therefore be abolished. (5) Annex III to Regulation (EC) No 1291/2000, which fixes the maximum quantities of agricultural products for which no import or export licence or advance-fixing certificate need be submitted pursuant to the fourth indent of Article 5(1) of that Regulation, should be updated. (6) Commission Regulation (EC) No 2336/2003 of 30 December 2003 introducing certain detailed rules for applying Council Regulation (EC) No 670/2003 laying down specific measures concerning the market in ethyl alcohol (4) of agricultural origin requires an import licence to be presented from 27 January 2004 for the import of ethyl alcohol products of agricultural origin. Provision must therefore be made to fix from that date the maximum quantities of the products concerned for which no licence is required in accordance with the fourth indent of Article 5(1) of Regulation (EC) No 1291/2000. (7) Regulation (EC) No 1291/2000 should be amended accordingly. (8) The measures provided for in this Regulation are in accordance with the opinions of all Management Committees concerned, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1291/2000 is hereby amended as follows: 1. Article 1 is replaced by the following: Article 1 Subject to certain exceptions laid down in Community rules specific to certain products, this Regulation lays down common rules for implementing the system of import and export licences and advance-fixing certificates (hereinafter referred to as licences  and certificates ) established by or provided for in:  Article 2 of Council Regulation No 136/66/EEC (5) (oils and fats),  Article 8 of Council Regulation (EEC) No 234/68 (6) (live plants and cut flowers),  Article 4 of Council Regulation (EEC) No 2358/71 (7) (seeds),  Article 8 of Council Regulation (EEC) No 2759/75 (8) (pigmeat),  Article 3 of Council Regulation (EEC) No 2771/75 (9) (eggs),  Article 3 of Council Regulation (EEC) No 2777/75 (10) (poultrymeat),  Article 2 of Council Regulation (EEC) No 2783/75 (11) (ovalbumin and lactalbumin),  Article 9 of Regulation (EEC) No 1766/92 (cereals),  Article 17 of Council Regulation (EEC) No 404/93 (12) (bananas),  Article 9 of Council Regulation (EC) No 3072/95 (13) (rice),  Article 31 of Council Regulation (EC) No 2200/96 (14) (fruit and vegetables),  Article 11 of Council Regulation (EC) No 2201/96 (15) (processed fruit and vegetable products),  Article 29 of Council Regulation (EC) No 1254/1999 (16) (beef and veal),  Article 26 of Council Regulation (EC) No 1255/1999 (17) (milk and milk products),  Article 59 of Council Regulation (EC) No 1493/1999 (18) (wine),  Article 6 of Commission Regulation (EC) No 1520/2000 (19) (agricultural products exported in the form of goods not covered by Annex I to the Treaty),  Article 22 of Council Regulation (EC) No 1260/2001 (20) (sugar, isoglucose and inulin syrup),  Article 13 of Council Regulation (EC) No 2529/2001 (21) (sheepmeat and goatmeat),  Article 4 of Council Regulation (EC) No 670/2003 (22) (alcohol), (5) OJ 172, 30.9.1966, p. 3025/66." (6) OJ L 55, 2.3.1968, p. 1." (7) OJ L 246, 5.11.1971, p. 1." (8) OJ L 282, 1.11.1975, p. 1." (9) OJ L 282, 1.11.1975, p. 49." (10) OJ L 282, 1.11.1975, p. 77." (11) OJ L 282, 1.11.1975, p. 104." (12) OJ L 47, 25.2.1993, p. 1." (13) OJ L 329, 30.12.1995, p. 18." (14) OJ L 297, 21.11.1996, p. 1." (15) OJ L 297, 21.11.1996, p. 29." (16) OJ L 160, 26.6.1999, p. 21." (17) OJ L 160, 26.6.1999, p. 48." (18) OJ L 179, 14.7.1999, p. 1." (19) OJ L 177, 15.7.2000, p. 1." (20) OJ L 178, 30.6.2001, p. 1." (21) OJ L 341, 22.12.2001, p. 3." (22) OJ L 97, 15.4.2003, p. 3." 2. In Article 15(3), EUR 60 is replaced by EUR 100. 3. In Article 35(2), second subparagraph, the term EUR 60 is replaced by EUR 100. 4. The second indent in Article 45(2)(a) is deleted. 5. The following subparagraph is added to the second indent of Article 45(2)(b): The exporter must provide to the satisfaction of the customs office of export all necessary information on the product's characteristics and destination. 6. Annex III is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. Article 1(3) shall apply to licences or certificates whose term of validity has not expired on the date of entry into force of this Regulation. Article 1(4) and (5) shall apply to exports of equivalent products the customs formalities for which have been accepted from the date of entry into force of this Regulation. As regards point N of Annex III (Alcohol), Article 1(6) shall apply from 27 January 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 February 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. Regulation as last amended by Regulation (EC) No 1104/2003 (OJ L 158, 27.6.2003, p. 1); Regulation (EEC) No 1766/92 is repealed by Regulation (EC) No 1784/2003 (OJ L 270, 21.10.2003, p. 78) with effect from that Regulation's date of application (1 July 2004). (2) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 325/2003 (OJ L 47, 20.2.2003, p. 21). (3) OJ L 97, 15.4.2003, p. 6. (4) OJ L 346, 31.12.2003, p. 19. ANNEX ANNEX III Maximum quantities (1) of products for which import or export licences or advance-fixing certificates need not be presented pursuant to the fourth indent of Article 5(1) (provided import or export does not take place under preferential arrangements subject to a licence (2)) Product (Combined Nomenclature codes) Net quantity A CEREALS AND RICE (Commission Regulation (EC) No 1342/2003) Import licence: 0709 90 60 5 000 kg 0712 90 19 0714 With the exception of subheading 0714 20 10 1001 10 00 1001 90 91 1001 90 99 1002 00 00 1003 00 1004 00 00 1005 10 90 1005 90 00 1007 00 90 1006 10 With the exception of subheading 1006 10 10 1 000 kg 1006 20 1006 30 1006 40 00 1008 1101 00 1102 1103 1104 1106 20 1107 1108 With the exception of subheading 1108 20 00 1109 00 00 1702 30 51 1702 30 59 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 With the exception of subheading 2302 50 2303 10 2303 30 00 2306 70 00 2308 00 40 ex 2309 Containing starch, glucose, glucose syrup, malto-dextrine, malto-dextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 and milk products (3), with the exception of preparations or foodstuffs containing not less than 50 % weight of milk products Export licence with or without advance fixing of the refund: 0709 90 60 5 000 kg 0712 90 19 0714 With the exception of subheading 0714 20 10 1001 10 1001 90 91 1001 90 99 1002 00 00 1003 00 1004 00 1005 10 90 1005 90 00 1007 00 90 1006 10 With the exception of subheading 1006 10 10 500 kg 1006 20 1006 30 1006 40 00 1008 1101 00 1102 1103 1104 1106 20 1107 1108 With the exception of subheading 1108 20 00 1109 00 00 1702 30 51 1702 30 59 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 With the exception of subheading 2302 50 2303 10 2303 30 00 2306 70 00 2308 00 40 ex 2309 Containing starch, glucose, glucose syrup, malto-dextrine, malto-dextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 and milk products (3), with the exception of preparations or foodstuffs containing not less than 50 % weight of milk products B OILS AND FATS Import licence (Commission Regulation (EC) No 1476/95): 0709 90 39 100 kg 0711 20 90 1509 1510 00 1522 00 31 1522 00 39 2306 90 19 Export licence with or without advance fixing of the refund (Commission Regulation (EC) No 2543/95): 1509 100 kg 1510 00 C SUGAR (Commission Regulation (EC) No 1464/95) Import licence: 1212 91 20 2 000 kg 1212 91 80 1212 99 20 1701 11 1701 12 1701 91 00 1701 99 1702 20 1702 30 10 1702 40 10 1702 60 1702 90 30 1702 90 60 1702 90 71 1702 90 80 1702 90 99 1703 10 00 1703 90 00 2106 90 30 2106 90 59 Export licence with our without advance fixing of the refund: 1212 91 20 2 000 kg 1212 91 80 1212 99 20 1701 11 1701 12 1701 91 00 1701 99 1702 20 1702 30 10 1702 40 10 1702 60 1702 90 30 1702 90 60 1702 90 71 1702 90 80 1702 90 99 1703 2106 90 30 2106 90 59 D MILK AND MILK PRODUCTS Import licence (Commission Regulation (EC) No 2535/2001): 0401 150 kg 0402 04031011 to 04031039 04039011 to 04039069 0404 0405 10 0405 20 90 0405 90 0406 1702 11 00 1702 19 00 2106 90 51 2309 10 15 Preparations of a kind used in animal feed; preparations and foodstuffs containing products to which Council Regulation (EC) No 1255/1999 (4) is applicable, directly or pursuant to Regulation (EEC) No 2730/75 (5), with the exception of preparations and foodstuffs to which Regulation (EEC) No 1766/92 (6) applies 2309 10 19 2309 10 39 2309 10 59 2309 10 70 2309 90 35 2309 90 39 2309 90 49 2309 90 59 2309 90 70 Export licence with advance fixing of the refund (Commission Regulation (EC) No 174/1999): 0401 150 kg 0402 04031011 to 04031039 04039011 to 04039069 0404 0405 10 0405 20 90 0405 90 0406 2309 10 15 Preparations of a kind used in animal feed; preparations and foodstuffs containing products to which Council Regulation (EC) No 1255/1999 (4) is applicable, directly or pursuant to Regulation (EEC) No 2730/75 (5), with the exception of preparations and foodstuffs to which Regulation (EEC) No 1766/92 (6) applies 2309 10 19 2309 10 70 2309 90 35 2309 90 39 2309 90 70 E BEEF AND VEAL (Commission Regulation (EC) No 1445/95) Import licence: 01029005 to 01029079 One animal 0201 200 kg 0202 0206 10 95 0206 29 91 0210 20 0210 99 51 0210 99 90 1602 50 1602 90 61 1602 90 69 Export licence with advance fixing of the refund: 0102 10 One animal 01029005 to 01029079 0201 200 kg 0202 0206 10 95 0206 29 91 0210 20 0210 99 51 0210 99 90 1602 50 1602 90 61 1602 90 69 Import licence without refund (Article 7 of Commission Regulation (EC) No 1445/95): 0102 10 Nine animals 01029005 to 01029079 0201 2 000 kg 0202 0206 10 95 0206 29 91 0210 20 0210 99 51 0210 99 90 1602 50 1602 90 61 1602 90 69 F SHEEPMEAT AND GOATMEAT Import licence (Commission Regulation (EC) No 1439/95): 0204 100 kg 0210 99 21 0210 99 29 1602 90 72 1602 90 74 1602 90 76 1602 90 78 0104 10 30 Five animals 0104 10 80 0104 20 90 G PIGMEAT Export licence with advance fixing of the refund (Commission Regulation (EC) No 1370/95): 0203 250 kg 1601 1602 0210 150 kg H POULTRYMEAT Export licence with advance fixing of the refund and ex post export licence (Commission Regulation (EC) No 1372/95): 010511119000 4 000 chicks 010511199000 010511919000 010511999000 010512009000 2 000 chicks 010519209000 0207 250 kg I EGGS Export licence with advance fixing of the refund andex post export licence (Commission Regulation (EC) No 1371/95): 040700119000 2 000 eggs 040700199000 4 000 eggs 040700309000 400 kg 040811809100 100 kg 040891809100 040819819100 250 kg 040819899100 040899809100 J SEEDS Import licence (Commission Regulation (EEC) No 1119/79): 10051011 to 10051019 100 kg 1007 00 10 K WINE (Commission Regulation (EC) No 883/2001) Import licence: 2009 61 3 000 kg 2009 69 2204 10 30 hl 2204 21 2204 29 2204 30 Export licence with advance fixing of the refund: 2009 61 10 hl 2009 69 2204 21 10 hl 2204 29 2204 30 L FRUIT AND VEGETABLES Export licence with advance fixing of the refund (Commission Regulation (EC) No 1961/2001): 0702 00 300 kg 0802 0805 0806 10 10 0808 0809 M PRODUCTS PROCESSED FROM FRUIT AND VEGETABLES Export licence with advance fixing of the refund (Commission Regulation (EC) No 1429/95): 0806 20 300 kg 0812 2002 2006 00 2008 2009 N ALCOHOL Import licence (Commission Regulation (EC) No 2336/2003): 2207 10 00 100 hl 2207 20 00 2208 90 91 100 hl 2208 90 99 (1) The maximum quantities of agricultural products that can be imported or exported without a licence or certificate correspond to an eight-digit subheading of the Combined Nomenclature and, if export refunds are involved, to a 12-digit subheading of the nomenclature for agricultural product refunds. (2) In the case of an import, for example, the quantities indicated in this document do not cover imports under quantitative quotas or preferential arrangements, for which licences are always required for all quantities. The quantities indicated here refer to imports under normal arrangements, i.e. with payment of full duties and with no limits on quantities. (3) For the purposes of this subheading, milk products means products falling within headings 0401 to 0406 and subheadings 1702 10 and 2106 90 51 (4) OJ L 160, 26.6.1999, p. 48. (5) OJ L 281, 1.11.1975, p. 20. (6) OJ L 181, 1.7.1992, p. 21.